Title: From George Washington to the Inhabitants of Salisbury, North Carolina, 30 May 1791
From: Washington, George
To: Inhabitants of Salisbury, North Carolina



Gentlemen,
[Salisbury, N.C., c.30 May 1791]

Your expressions of satisfaction on my arrival in Salisbury are received with pleasure, and thanked with sincerity.
The interest, which you, are pleased to take in my personal welfare, excites a sensibility proportioned to your goodness—While I make the most grateful acknowledgement for that goodness, allow me to observe that your own determination, co-operating with that of your fellow-citizens throughout the Union, to maintain and to perpetuate the federal-government, affords a better assurance of order and effective government, with their concomitants, private and public prosperity, than the best meant endeavors of any individual could give.
Our national glory, and our domestic tranquillity, can never be tarnished or disturbed, while they are guarded by wise laws, founded-in public virtue among the measures which an enlightened and patriotic Legislature will pursue to preserve them. I doubt not the means of diffusing useful information will be duly considered.
My best wishes for the prosperity of your Village, and for your individual happiness are sincerely offered.

Go: Washington

